Citation Nr: 1204952	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  06-11 233A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with depression and panic attacks from March 16, 2005 to September 19, 2007, a rating higher than 50 percent from September 20, 2007 to May 18, 2008, (the Veteran then had a temporary 100 percent rating from May 19 to June 30, 2008, for a period of hospitalization under 38 C.F.R. § 4.29), and a rating higher than 70 percent since July 1, 2008.

3.  Entitlement to an initial compensable rating for hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from September 1990 to August 1991 and from December 2003 to March 2005.  He also had more than 21 years of service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) originates from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2005 rating decision, among other claims, the RO denied service connection for hypertension, sleep disturbance, PTSD, and numbness of the feet, but granted service connection and awarded initial noncompensable disability ratings for left ear hearing loss and left ulnar neuritis with cubital tunnel syndrome effective March 16, 2005, the day after the Veteran's separation from active duty.  He appealed, including for higher initial ratings for the disabilities that were determined service connected.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability may have been more severe than at others). 

In a March 2007 rating decision, the RO also granted service connection for PTSD, evaluated as 30-percent disabling also retroactively effective from March 16, 2005.  In another rating decision since issued in April 2008, the RO granted a higher 50 percent evaluation for the PTSD as of September 2007, the date of VA treatment.  And in an even more recent August 2008 decision, the RO awarded an even higher 100 percent evaluation - albeit temporarily, to compensate the Veteran under 38 C.F.R. § 4.29 for a period of hospitalization for treatment of this disability.  This temporary 100 percent rating was in effective from May 19 to June 30, 2008.  The 50 percent rating resumed as of July 1, 2008.


In May 2009, service connection additionally was granted for right ear hearing loss, and like the hearing loss in the left ear it initially was evaluated as 0-percent disabling (i.e., noncompensable), but as of November 24, 2008 rather than as of March 16, 2005.  So the hearing loss in both ears is now service connected, meaning the Veteran now has a bilateral (i.e., left and right ear) hearing loss disability, and it therefore will be rated as such.

On a January 2010 VA Form 21-0820, Report of General Information, an employee at the RO indicated the Veteran no longer wanted to appeal the claim for an initial compensable rating for his left ulnar neuritis with cubital tunnel syndrome.  So this claim has been withdrawn and is no longer on appeal to the Board.  38 C.F.R. § 20.204 (2011).

In March 2010, the Veteran had a hearing at the RO before a local decision review officer (DRO), and in a subsequent April 2011 decision the RO again increased the rating for the PTSD - this time to from 50 to 70 percent as of July 1, 2008.  In an October 2011 rating decision, the RO additionally granted service connection for sleep apnea and assigned an initial 50 percent rating retroactively effective from March 16, 2005, and for peripheral neuropathy of the lower extremities - with each extremity evaluated as 10-percent disabled effectively since March 15, 2005.

In this decision the Board is deciding the claim for a higher rating for the hearing loss.  Regrettably, though, the remaining claims for service connection for hypertension and for higher ratings for the PTSD require additional development before being decided on appeal, so the Board instead is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The results of VA audiological evaluations show the Veteran has Level I hearing acuity in his right ear and, at worst, Level V hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 
4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by means of an April 2005 letter to the Veteran informing him of the evidence required to substantiate the claim he had pending at the time for service connection for hearing loss.  The letter also apprised him of his and VA's respective responsibilities in obtaining this evidence and information needed to substantiate this claim.  As well, the letter was sent prior to initially adjudicating this claim in September 2005, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  Also keep in mind that this claim arose in the context of him trying to establish his underlying entitlement to service connection - since granted.  He is now requesting a higher initial rating, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And this has been done; the Veteran has received an SOC discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations and discussing the reasons and bases for assigning the initial 0 percent rating versus a higher rating. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Moreover, a March 2006 Dingess letter further elaborated on the matter.

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  And as the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his VA treatment records and a portion of his service treatment records (STRs).  Some of his STRs apparently are missing, in particular, those from his active duty service from September 1990 to August 1991, as well as his Army Reserve records from 1991 to 1999.  When there are missing records concerning a Veteran's service, there is a heightened obligation for VA to provide adequate reasons or bases for any adverse decision rendered without these records and to carefully consider applying the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which STRs are presumed destroyed includes the obligation to search for alternative records).

But the claim at issue is for a higher rating for the hearing loss, so the most relevant consideration is the severity of this hearing loss, not its relationship to the Veteran's military service because this already has been acknowledged by the granting of service connection.  So the earlier dated records concerning his service, such as from 1990 and 1991, even if available, would have far less significance.  Indeed, when determining whether he is entitled to a higher initial rating for this now service-connected disability, the Board's focus is on the severity of this disability since the filing of this claim, rather than necessarily its severity while he was in service.  See again Fenderson, 12 Vet. App. at 125-26 (1999).

Also notably regarding the duty to assist, the Veteran's hearing acuity in both ears was evaluated by VA for compensation purposes in June 2005, February 2009, and most recently in May 2011.  The findings from those evaluations contain the information needed to assess the severity of his bilateral hearing loss.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the evaluating VA audiologist in May 2011 also fully described the effects of this disability on the Veteran's occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011); Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board therefore concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Thus, the Board may proceed with the adjudication of this claim.

II.  Whether a Compensable Rating is Warranted for the Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Since as mentioned the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  But see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since expanding this concept even to claims for increased ratings that do not involve initial ratings).

Evaluations for bilateral hearing loss range from zero, i.e., noncompensable to 100 percent.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percentage of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Applying these criteria to the facts of this case, the Board finds that the RO has properly rated the Veteran's bilateral hearing loss at the noncompensable level.  The evidence for consideration includes the reports of the VA audiological evaluations in June 2005, February 2009 and May 2011.  None of these examinations supports a compensable disability rating for the bilateral hearing loss.

During that initial June 2005 evaluation, audiometric testing of the right ear revealed a 10-decibel loss at the 1000 Hz level, a 25-decibel loss at the 2000 Hz level, a 30-decibel loss at the 3000 Hz level, and a 30-decibel loss at the 4000 Hz level, for an average decibel loss of 23.75.  Speech discrimination for this ear was 100 percent.  Audiometric testing of the left ear revealed a 30-decibel loss at the 1000 Hz level, a 65-decibel loss at the 2000 Hz level, a 70-decibel loss at the 3000 Hz level, and a 70-decibel loss at the 4000 Hz level, for an average decibel loss of 58.75.  Speech discrimination for this ear was 76 percent.  

During the intervening evaluation in February 2009, audiometric testing of the right ear revealed a 20-decibel loss at the 1000 Hz level, a 25-decibel loss at the 2000 Hz level, a 35-decibel loss at the 3000 Hz level, and a 35-decibel loss at the 4000 Hz level, for an average decibel loss of 28.75.  Speech discrimination was 92 percent.  

Audiometric testing of the left ear revealed a 25-decibel loss at the 1000 Hz level, a 65-decibel loss at the 2000 Hz level, a 75-decibel loss at the 3000 Hz level, and a 35-decibel loss at the 4000 Hz level, for an average decibel loss of 58.75.  Speech discrimination was 68 percent.

And during the most recent May 2011 VA audiological evaluation, audiometric testing of the right ear revealed a 20-decibel loss at the 1000 Hz level, a 25-decibel loss at the 2000 Hz level, a 35-decibel loss at the 3000 Hz level, and a 35-decibel loss at the 4000 Hz level, for an average decibel loss of 28.75.  Speech discrimination was 94 percent.  Audiometric testing of the left ear revealed a 25-decibel loss at the 1000 Hz level, a 50-decibel loss at the 2000 Hz level, 
an 80-decibel loss at the 3000 Hz level, and an 80-decibel loss at the 4000 Hz level, for an average decibel loss of 58.75.  Speech discrimination was 80 percent.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear based on findings from all the examinations by intersecting the percentage of speech discrimination row with the puretone threshold average column.  For the left ear, which has greater hearing loss, Roman Numeral IV is derived based on the findings from the June 2005 and May 2011 examinations, whereas Roman Numeral V is derived based on the findings from the February 2009 examination.  As explained, each Roman numeral designation is determined by intersecting the percentage of speech discrimination row with the puretone threshold average column.  A 0 percent (noncompensable) rating is then derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column III.

Thus, the findings contained in these VA audiological evaluation reports provide no basis for assigning a compensable rating for the Veteran's bilateral hearing loss disability.  In addition to these objective findings on audiometric testing, the VA audiologist who most recently evaluated the Veteran in May 2011 commented that the hearing loss was limited to difficulty understanding speech, and that there was no significant effect on his occupation.  See Martinak, 21 Vet. App. at 447.  In any event, it is important for the Veteran to understand that ratings for hearing impairment are derived by a "mechanical" - meaning nondiscretionary - application of the numeric designations assigned after audiological evaluations are rendered, which in this case clearly shows that his bilateral hearing loss was properly rated at the noncompensable level.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran also does not have the type of exceptional patterns of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b) that would require rating his bilateral hearing loss differently.

Moreover, since the Veteran's bilateral hearing loss has never been more than 
0-percent disabling at any time since the effective date of service connection, the Board cannot "stage" his rating either.  Fenderson, 12 Vet. App at 125-26.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his bilateral hearing loss.  And since the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the appeal of this claim must be denied.

The circumstances of this case are not so exceptional or unusual such that the claim should be referred to the Under Secretary for Benefits or to the Director of Compensation and Pension (C&P) Service for consideration of an extra-schedular evaluation.  See 38 C.F.R. § 3.321(b)(1).  The rating criteria for hearing loss reasonably describe and contemplate the extent and severity of the Veteran's disability and its associated symptoms - including, as mentioned, their effect on his occupational functioning and day-to-day activities.  See Thun v. Peake, 22 Vet. App. 111 (2008).  He also, as mentioned, does not have the type of special patterns of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b), which, if he did, would provide an alternative means of rating his hearing loss under the Rating Schedule.  As such, there is no obligation to refer this claim for 
extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER


The claim for an initial compensable rating for the bilateral hearing loss is denied.


REMAND

As a preliminary matter, and as earlier acknowledged, some of the Veteran STRs remain missing, specifically, those from his active duty service from September 1990 to August 1991, as well as his Army Reserve records from 1991 to 1999.  In a September 2011 letter from the RO to him, the circumstances surrounding these lost records and the futility of any further search for these records was explained.  VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule in this circumstance, to assist him in developing his claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, alone, while indeed unfortunate, do not obviate the need for him to still have competent and credible evidence supporting his claim for service connection for hypertension by suggesting a correlation between this claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).


A.  Service Connection for Aggravation of Pre-existing Hypertension

The Veteran asserts that he has hypertension that began during his military service.  He has also argued that his hypertension is secondary to his service-connected PTSD.

His claim for hypertension therefore is predicated on the notion this condition was directly or presumptively incurred in service or, alternatively, that it is secondary to a service-connected disability.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) and (b).

In deciding this claim, the Board is required to consider all potential bases of entitlement to service connection - direct, presumptive, and secondary.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

The Veteran had periods of active duty (AD) in the military from September 1990 to August 1991 and from December 2003 to March 2005, and more than 21 years of additional service in the Army Reserves, apparently beginning during the 1980s, so presumably including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

A September 2001 VA outpatient record shows he received treatment for elevated blood pressure, diagnosed as uncontrolled hypertension.  But it also was mentioned that he had been diagnosed with hypertension some 2 to 3 years earlier, so in 1998 or 1999 or thereabouts.  Other VA clinical records in the file also report treatment for hypertension beginning in 1999.

The STRs concerning the Veteran's service from December 2003 to March 2005 show both a history of and treatment for hypertension.  For instance, in December 2004 his blood pressure readings were 122-134/81-100.  There are no enlistment physical examination records for this period of service.


At the conclusion of a May 2011 VA compensation examination, this diagnosis of hypertension was confirmed.  But as for its etiology and date of onset, the evaluating physician observed that the Veteran's hypertension was noted in 2001 with a history 2 to 3 years before that, meaning as mentioned back to 1998 or 1999, which was not during his service but instead prior to it.  This VA examiner then determined the hypertension was less likely to be aggravated due to service based on review of blood pressure measurements after discharge from service during the 2005 examination.

VA law provides that a Veteran is presumed to be in sound condition when entering service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or a disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  In this circumstance, the burden then falls on the government to rebut this presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); and Kinnaman v. Principi, 4 Vet. App. 20-27 (1993).

Because there was no express notation of hypertension when the Veteran was entering service after 1999, it initially must be presumed that he entered that service in sound health with no pre-existing hypertension.  In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the Court held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.

In reaching this conclusion, the Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  This presumption is not absolute, however, and, as mentioned, may be rebutted by:  1) clear and unmistakable evidence of the condition's preexistence and 2) clear and unmistakable evidence either showing (a) the preexisting condition was not aggravated, i.e., permanently worsened, during or as a result of the Veteran's military service or (b) that any worsening was not beyond the condition's natural progression.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  

There is the required clear and unmistakable evidence to rebut the first prong (Prong I) of this test since there is the needed evidence showing the Veteran definitely had been diagnosed with hypertension by 1999, so well prior to his active duty service that began in December 2003.  This is apparent from review of his VA clinical records showing a history of this condition dating back to at least 1999.  But there is also the second prong of the test (Prong II), also requiring clear and unmistakable evidence this pre-existing hypertension was not aggravated, i.e., permanently worsened, during or as a result of his military service or showing that any worsening was not beyond the condition's natural progression.  And the May 2011 VA medical opinion commenting on this corollary issue did not use this correct legal standard of "clear and unmistakable evidence".  Instead, she merely determined the Veteran's hypertension was "less likely" to be aggravated due to his service based on review of blood pressure measurements after his discharge from service during the 2005 examination.

"Clear and unmistakable evidence", however, is a more formidable evidentiary burden of proof than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").

It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The May 2011 VA compensation examiner therefore must be given an opportunity to provide a supplemental opinion using this correct legal standard of "clear and unmistakable evidence" in Prong II of the analysis - rather than the lesser "less likely" than not standard she previously indicated.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

In the alternative, in an April 2005 statement, the Veteran claimed that his hypertension is secondary to his PTSD.  His PTSD is a service-connected disability.  So to show his entitlement to service connection for his hypertension on this alternative secondary basis, the Veteran has to establish that his PTSD either caused or is aggravating his hypertension.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, medical comment is needed concerning this alternative possibility, as well.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of the claimed disability or of persistent or recurrent symptoms of the claimed disability, but does not require competent evidence of nexus, only that the evidence suggest an association between the disability and service or a service-connected disability).


Also, the record shows the Veteran had many years of service in the Army Reserves.  His DD Form 214 shows he had 18 years and 6 months of INACDUTRA.  It therefore needs to be specifically determined when he was on INACDUTRA and ACDUTRA, that is, aside from his AD service.

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of AD or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d) .

The Court, however, has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

So to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's AD) does not obviate the need for him to establish that he also is a "Veteran" for purposes of a period of ACDUTRA if the claim for VA benefits is premised on the period of ACDUTRA. See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).

ACDUTRA includes full-time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, but not disease, incurred or aggravated during INACDUTRA.  Id; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Hence, the exact dates when he was in service and in what capacity (AD, ACDUTRA or INACDUTRA) are critically important.

B.  Whether Higher Ratings are Warranted for the PTSD

The Veteran's most recent VA compensation examination for his PTSD was in November 2009, so more than two years ago.  Another examination therefore is needed to reassess the severity of this disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Clarify the exact dates the Veteran was on AD, ACDUTRA and INACDUTRA.

2.  Have the VA physician that performed the hypertension examination in May 2011 submit an addendum statement indicating whether there is "clear and unmistakable" evidence the Veteran's 
pre-existing hypertension was not aggravated during or by his service from December 2003 to March 2005 beyond the condition's natural progression.  When previously commenting in May 2011, this VA examiner cited an incorrect legal standard - indicating instead this was a "less likely" than not proposition.  But, as explained, there has to be "clear and unmistakable" evidence against this notion of aggravation, so by a higher standard of proof than previously indicated.

"Clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not."'

This VA examiner also is asked to comment on the alternative likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected PTSD either caused or is chronically aggravating his hypertension.

When providing this additional opinion concerning this alternative possibility of secondary service connection, consider that this term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, also if necessary citing to specific evidence in the file.

If, for whatever reason, this same examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified to make these critical determinations.  This may require having the Veteran reexamined, but this is left to the designee's discretion.

3.  Also schedule another VA compensation examination to reassess the severity of the Veteran's PTSD.  The claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.  The Veteran is hereby advised that failure to report for this examination, without good cause, may have adverse consequences on this pending claim since it would require the rating of this disability based on the existing evidence in the file.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

In reassessing the severity of the PTSD, this includes indicating its impact, if any, on the Veteran's employability, that is, on his ability to obtain and maintain substantially gainful employment - rather than just marginal employment - given his level of education, prior work experience and training, etc.

4.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


